DETAILED ACTION 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group | - claims 1-22, drawn to an apparatus, classified in 392/395.

Group Il - claims 23-34, drawn to a method, classified in 392/312.

Inventions | and II are related as apparatus and process of use. The inventions are distinct if it can be shown that either: (1) the process of use as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case the process of use as claimed can be practiced by another materially different apparatus such aerosol delivery system. Because the inventions are independent and distinct for the reason given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a different field of search (as defined in MPEP $808.02) and a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.

If the applicant elects Group | (claims 1-22.), restriction to one of the following inventions is required under 35 U.S.C. 121: 

Species I-A - a battery section embodiment (claims 1-17; paragraph 0017, lines 1-6). 

Species I-B - a probe connected to a third position embodiment (claims 18-22; paragraph 0022, lines 1-11). 

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. Specifically, Species I-A includes the limitation of a battery section, whereas Species I-B does not include this limitation. Species I-B includes the limitation of a probe connected to a third position, whereas Species I-A does not include this limitation. No claims are generic to Species IA to IIB. If the applicant elects Group II (claims 23-34.), restriction to one of the following inventions is required under 35 U.S.C. 121: Species IIl-A a measuring an electrical resistance of a fluid-transport structure in the method of operating an electronic device embodiment (claims 23-27; paragraph 00118, lines 1-10). Species II-B connecting a cartomizer to a battery section in the method of making an electronic vaping device embodiment (claims 28-34; paragraph 0032, lines 1-11). The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. Specifically, Species Il-A includes the limitation of a measuring an electrical resistance of a fluid-transport structure, whereas Species II-B does not include this limitation. 
Species II-B includes the limitation of a connecting a cartomizer to a battery section, whereas Species Il- A does not include this limitation. No claims are generic to Species IIA to IIB.

As a result, the applicant may elect one of the following:

Group I- A - claims 1-17 will be examined.

Group I- B - claims 18-22 will be examined.

Group Il - A - claims 23-27 will be examined.

Group Il - B - claims 28-34 will be examined

The examiner notes that upon a finding of an allowable claim, rejoinder of all the non-elected 

species will be seriously considered.

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.148) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

Should applicant traverse on the ground that the species are not patentably distinct, applicant 

should submit evidence or identify such evidence now of record showing the species to be 

obvious variants or clearly admit on the record that this is the case. In either instance, if the 

examiner finds one of the species unpatentable over the prior art, the evidence or admission 

may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to 

additional species which depend from or otherwise require all the limitations of an allowable 

generic claim as provided by 37 CFR 1.141.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								5/31/22